             UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION


DERRICK EUGENE CULLINS,
            Petitioner,
v.                                         Case No. 4:19cv96-MW/HTC
WAKULLA CORRECTIONAL
INSTITUTION,


            Respondent.
__________________________/
       ORDER ADOPTING REPORT AND RECOMMENDATION
      This Court has considered, without hearing, the Magistrate Judge’s

Report and Recommendation. ECF No. 6. Upon consideration, no objections

having been filed by the parties,

      IT IS ORDERED:
      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “This action is DISMISSED

without prejudice under Northern District Local Rule 41.1 for failure to comply

with a court order and failure to prosecute.” The Clerk shall close the file.

      SO ORDERED on June 6, 2019.
                                     s/Mark E. Walker
                                     Chief United States District Judge
